DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner notes, CFR 37 1.52(a)(V)  All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination or supplemental examination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and (v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.  Examiner notes submitting the text of the claims in color can result in a poor quality greyscale image.  
Applicant’s arguments, see Rejection of claims under 35 USC § 112, filed 06/09/2022, with respect to rejection of claims 1-3 have been fully considered and are persuasive pursuant amendments.  The 112(b) rejection of claims 1-3 has been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment
Applicant's arguments filed 06/09/2022 with respect to claim interpretation under 35 USC § 112(f) have been fully considered but they are not persuasive. Applicant argues that phase change material is well-known material and should be considered as sufficient structural limitation.  However, “phase change material” does not impart structure to the “heat storage”,  and it is “heat storage” that required the interpretation under USC § 112(f).  “Storage” is a nonce term, having no structural meaning, modified by functional language “heat” indicating it is a storage for heat[ing], “storage” is not modified by sufficient structure.  Thus, interpretation of “heat storage” under 35 USC § 112(f) is proper.
Applicant’s arguments with respect to claim rejections under 35 USC § 103 of claims 1-3  have been considered but are moot because Applicant is arguing about limitations added to the claim in an amendment.  Please see below for new grounds of rejection, necessitated by Amendment, below.  
To the extent that Applicant’s arguments regarding claim limitation “the flow rate regulator [….]” are pertinent to the current rejection, they have been fully considered but they are not persuasive.  
 “Configured to” is functional language, and the control means 39 of Gaiser is fully capable of reducing the flow rate when a temperature of the coolant is decreased as taught in para [0068], “it is clear that the control means 39 may also set at least one intermediate portion, preferably any desired intermediate position, in order to make it possible to set a desired flow split between the primary path 37 and the bypass path 38 depending on the needs”, control element 40 is controlled by control means 39, para [0010] the flow of the primary medium can be controlled so that fluid passes through the primary path, undergoing heat exchange with secondary medium, while the bypass path prevents exchange with the second medium, and a control means provides a way to control the ratio of flow so that the quantity of heat transferred from the primary medium can be controlled.  To control the quantity of heat transferred to the primary medium is to control the flow based on temperature.
	Additionally, Applicant' s arguments on page 12 with respect to “the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased” of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	To alleviate Applicant’s concerns regarding “the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased”, and in view of the Applicant’s amendments, Gaiser is no longer relied upon as a primary reference.  The Examiner has addressed “the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased” through Katragadda, as seen in the 103 rejection of claim 1 below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):   
“the phase change material encapsulated in a plurality of capsules” of claim 1;
“the flow outlet port of the container is connected with a flow inlet of the radiator” (Fig. 2 does not indicate flow direction, and an inlet nor outlet of the heat storage device is indicated) of claim 11;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat storage in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For examination purposes, heat storage has been interpreted as skeletal material filled with phase change material arranged with flow passages (specification page 6 line 24 – page 7 line 7). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For examination purposes, claim 11 has been interpreted as an independent claim, as it simply incorporates the limitations of claim 1 rather than further limiting claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 to recite “the container has only two communication ports that communicate between the inside and an outside of the container”.  Examiner does not find clear support for the added limitation in context of the communication ports regarding “only”.  If the Applicant disagrees and wishes to traverse, Applicant is encouraged to point out the specific area(s) of the disclosure as originally filed that provide(s) support for the amendment. Claims 2-3, and 7-10 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a heat exchanger” and “a closed circulation path”.  The heat storage device of claim 1 includes a “heat exchanger”, and a “closed circulation path”.  It is unclear if these are same as structures as the “heat exchanger” and “closed circulation path” of claim 1.  Since the metes and bounds of claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation has been interpreted as “heat exchanger” and “closed circulation path” are the same as the “heat exchanger” and “closed circulation path” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (Engine cooling system with a heat load averaging capability) in view of Gaiser et al. (US 2014/0076293, hereafter Gaiser, previously cited) and in further view of Katragadda et al. (US 20160290216, hereafter Katragadda, previously cited).
Regarding claim 1, Vetrovec teaches heat storage device (Fig. 1, heat accumulator) for a cooling system (Fig. 1, engine cooling system) that includes: a heat exchanger (Fig. 1, radiator) which is configured to release heat from coolant (page 1 line 53-89, coolant circulates between engine and radiator and the radiator dissipates heat absorbed by the coolant into the environment) that is heated by a heat generating device (Fig. 1, engine) at a time of operating the heat generating device (page 1 line 53-89, coolant circulates between engine and radiator, and the radiator dissipates the heat absorbed by the coolant to the environment); and a closed circulation path (Annotated Fig. 1, closed circulation path), 

    PNG
    media_image1.png
    299
    544
    media_image1.png
    Greyscale

Vetrovec Annotated Figure 1
which is configured to circulate the coolant between the heat generating device and the heat exchanger only within the closed circulation path (Annotated Fig. 1, the system of Annotated Fig. 1 is a closed loop system, with no branches for input and output of coolant outside of the system, page 1 line 53-62, the radiator dissipates heat absorbed by the coolant from the engine), the heat storage device comprising:
a heat storage (Fig. 3, capsule), which includes a phase change material and is configured to store the heat released from the coolant (Fig. 3, capsule has phase change material within, page 2 line 38-42, the heat accumulator receives and stores heat from the coolant, page 2 line 53-54, the heat accumulator contains a phase change material);

    PNG
    media_image2.png
    235
    506
    media_image2.png
    Greyscale

Vetrovec Annotated Figure 3
a first flow passage (Annotated Fig. 3, first flow passage) which is placed in a portion of the closed circulation path that conducts the coolant (Annotated Fig. 1, the first flow passage is within the heat accumulator which is in the closed circulation path), wherein the heat storage is installed in the first flow passage (Annotated Fig. 3, capsule is located along the first flow passage);
a container (Fig. 3, housing) that is installed in the closed circulation path and configured to conduct the coolant through an inside of the container (Fig. 3, the housing is a part of the heat accumulator and coolant flows through, Annotated Fig. 1, the heat accumulator is on the closed circulation path), wherein the heat storage, and the first flow passage are located at the inside of the container (Annotated Fig. 3, capsule and first flow passage is housed within the housing), wherein;
the container has only two communication ports that communicate between the inside and an outside of the container (Annotated Fig. 3, flow inlet port, flow outlet port) and include:
a flow inlet port, which is configured to supply the coolant to the first flow passage (Annotated Fig. 3, coolant flows through the flow inlet port to the first flow passage); and
a flow outlet port, which is configured to discharge the coolant from the first flow passage (Annotated Fig. 3, coolant flows out from the first flow passage through the flow outlet port).
Vetrovec does not teach a second flow passage, which is configured to conduct the coolant and bypass the heat storage; a flow rate regulator that is configured to adjust a flow rate ratio, wherein the second flow passage and the flow rate regulator are located inside of the container.
However, Gaiser teaches a second flow passage(Fig. 3, bypass path 38), which is configured to conduct the coolant and bypass the heat storage (Fig. 3, bypass path 38, configured to conduct coolant and bypass the first flow passage 37, the flow through the second passage is indicated by arrow 41), a flow regulator (Fig. 3, control element 40) that is configured to adjust a flow rate ratio (para [0068] the flow between bypass path 38 and primary path 37 are adjusted by control element 40), wherein the second flow passage and the flow rate regulator are located inside the container (Fig. 3, bypass path 38 and control element 40 are located within housing 31).
Therefore in view of Gaiser, it would have been obvious to one of ordinary skill in the art to modify the heat accumulator of Vetrovec with a second flow passage, which is configured to conduct the coolant and bypass the heat storage, a flow rate regulator that is configured to adjust a flow rate ratio, wherein the second flow passage and the flow rate regulator are located inside the container so that the quantity of heat transferred from the coolant to the heat accumulator can be controlled (para [0010]).
Vetrovec as modified above does not teach a flow rate regulator that is configured to adjust a flow rate ratio wherein: the flow rate ratio is a ratio of a second flow rate of the coolant, which flows in the second flow passage, relative to a first flow rate of the coolant, which flows in the first flow passage, and the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased.
However, Katragadda teaches a flow rate regulator (Fig. 1, radiator control valve 89) that is configured to adjust a flow rate ratio wherein: the flow rate ratio is a ratio of a second flow rate of the coolant, which flows in the second flow passage, relative to a first flow rate of the coolant, which flows in the first flow passage, and the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased (para [0026], the radiator control valve may be adjusted to control flow between the first and second zone in response to fluctuations in the temperature of the coolant, para [0007] the radiator control valve may be adjusted to flow coolant through the first zone containing PCM when coolant when temperatures exceed a threshold, and flow coolant below the temperature threshold to a second zone of the radiator).
Therefore, in view of Katragadda, it would have been obvious to one of ordinary skill in the art to modify the heat accumulator of Vetrovec as modified above with a flow rate regulator that is configured to adjust a flow rate ratio wherein: the flow rate ratio is a ratio of a second flow rate of the coolant, which flows in the second flow passage, relative to a first flow rate of the coolant, which flows in the first flow passage, and the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased of Katragadda so that coolant may be cooled more effectively, and thus, the amount of coolant lost to vaporization may be reduced (para [0007]).
Regarding claim 2, Vetrovec as modified above teaches wherein the flow rate regulator is located on an upstream side of the heat storage in a flow direction of the coolant (Gaiser Fig. 3, control element 40 is located upstream of the heat storage located in ring channel 34).
Regarding claim 3, Vetrovec as modified above teaches wherein the flow rate regulator (Katragadda, Fig. 1, radiator control valve 89) is a thermostatic valve (Katragadda, para [0025] the radiator control valve 89 may be a thermostatic valve) that is configured to reduce a size of a passage cross section, which conducts the coolant, in response to a decrease in temperature of the coolant flowing in the thermostatic valve (Katragadda, para [0025], changes in the coolant temperature cause a change in position of the radiator control valve, para [0007] the radiator control valve may be adjusted to flow coolant through the first zone containing PCM when coolant when temperatures exceed a threshold, and flow coolant below the temperature threshold to a second zone of the radiator).
Regarding claim 9, Vetrovec as modified above teaches wherein: the phase change material absorbs heat form the coolant when the temperature of the coolant is higher than a melting point of the phase change material (page 3 line 45-66, when the coolant temperature exceeds phase change material melting temperature, the phase change material removes heat from the coolant, furthermore this is inherent aspect of all phase change material); and the phase change material releases heat to the coolant when the temperature of the coolant is lower than the melting point of the phase change material (page 3 line 45-66, when coolant temperature drops below the melting temperature, the phase change material solidifies and the heat stored is returned back to the coolant, furthermore this is inherent aspect of all phase change material).
Regarding claim 10, Vetrovec as modified above teaches wherein the heat exchanger is a radiator (Vetrovec Fig. 1, radiator); and the flow outlet port of the container is configured to be connected with the flow inlet of the radiator to supply the coolant from the heat storage device to the radiator through the closed circulation path (Vetrovec Fig. 1, the flow of coolant in the closed system flows from the heat accumulator flows through the closed system and enters the radiator, therefore the flow outlet port of the heat accumulator is configured to be connected with the flow inlet of the radiator)
Regarding claim 11, Vetrovec teaches a cooling system for a vehicle (Fig. 1, cooling system, page 2 line 38-47, the engine is used in a vehicle) comprising a heat exchanger (Fig. 1, radiator) that is configured to release heat from coolant which is heated by a heat generating device at a time of operating the heat generating device (page 1 line 53-89, coolant circulates between engine and radiator and the radiator dissipates heat absorbed by the coolant into the environment); a heat storage device (Fig. 1, heat accumulator) and a closed circulation path that is configured to circulate the coolant between the heat generating device and the heat exchanger through the heat storage device only within the closed circulation path (Annotated Fig. 1, the system of Annotated Fig. 1 is a closed loop system, with no branches for input and output of coolant outside of the system, page 1 line 53-62, the radiator dissipates heat absorbed by the coolant from the engine).
Vetrovec alone does not teach the heat storage device of claim 1.
However, Vetrovec in view of Gaiser and Katragadda teaches the heat storage device of claim 1 (see rejection of claim 1, above).  
Therefore, in view of the heat storage device of claim 1, it would have been obvious to modify the cooling system of Vetrovec with the heat storage device of claim 1 so that the quantity of heat transferred from the coolant to the heat accumulator can be controlled (Gaiser, para [0010]) and so that coolant may be cooled more effectively, and thus, the amount of coolant lost to vaporization may be reduced (Katragadda para [0007]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (Engine cooling system with a heat load averaging capability) in view of Gaiser et al. (US 2014/0076293, hereafter Gaiser, previously cited) and in view of Katragadda et al. (US 20160290216, hereafter Katragadda, previously cited) as applied to claim 1 above, and further in view of Sugiura (US 2012/0006504).
Regarding claim 7, Vetrovec as modified above teaches wherein: the heat storage (Vetrovec, Fig. 3, capsule) has a heat storage main body (Vetrovec Annotated Fig. 3, heat storage main body) that extends in an axial direction of the first flow passage (Vetrovec Annotated Fig. 3, the heat storage main body extends in an axial direction of the coolant flow), wherein the heat storage main body holds the phase change material (Vetrovec Annotated Fig. 3, the heat storage main body holds the phase change material or PCM); and the heat storage main body forms a plurality of linear flow passages (Annotated Fig. 4, the heat storage body forms flow passages for the PCM when it is in a liquid state) which are arranged in three dimensions of the first flow passage to conduct the coolant (Annotated Fig. 3, the heat storage bodies are arranged in three dimensions, and guide the coolant within the first flow passage).

    PNG
    media_image3.png
    228
    368
    media_image3.png
    Greyscale

Vetrovec Annotated Figure 4
Vetrovec as modified above does not teach wherein the heat storage main body is made of resin.
However, Sugiura teaches wherein the heat storage main body is made of resin and holds the phase change material (para [0032] heat storage material 44 is comprised of capsules that enclose phase change material and then is shaped into the heat storage material using a binder, the binder for the capsules can be thermosetting resin).
Therefore, in view of Sugiura, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat storage main body of Vetrovec with a heat storage main body made of resin so that the resin can provide strength and stability against the temperatures required (para [0032]).
Regarding claim 8, Vetrovec as modified above does not teach wherein the phase change material is encapsulated in a plurality of capsules that are held by the heat storage main body.
However, Sugiura teaches wherein the phase change material is encapsulated in a plurality of capsules that are held by the heat storage main body  (Sugiura para [0032] the heat storage material 44 is made by enclosing phase change material into capsules, the capsules are then formed into the main body).
Therefore, in view of Sugiura, it would have been obvious to one of ordinary skill before the effective filing date to modify the heat storage main body of Vetrovec as modified above with phase change material encapsulated in a plurality of capsules held by the heat storage main body so that the heat storage main body can easily be shaped with the phase change material enclosed within capsules (para [0032]-[0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763